Title: To Thomas Jefferson from Jesse B. Thomas, 10 December 1808
From: Thomas, Jesse B.
To: Jefferson, Thomas


                  
                     Sir,
                     Washington 10. Decr. 1808
                  
                  I have just recieved your polite Letter of this day. I am Sorry that the nominations made by the House of representatives of Indiana, to supply the Vacancy in the Legislative Council Occasioned by the resignation of Mr. Gwathney has miscarried. Should it happen that neither the Vice President or the Speaker of the House of Representatives are in possession of the Nominations, I will immediately write to the Clerk of the House of Representatives for an Authenticated Copy of the order taken on that subject
                  I have the Honor to be Sir Your Most obt.
                  
                  
                     Jesse B, Thomas
                     
                  
               